STOCK OPTION AGREEMENT This Stock Option Agreement (the “Agreement”) is made and entered into by and between Parallax Diagnostics, Inc., (the “Company”), and Norman Kunin (the “Participant”), as of the effective date of this Agreement specified on Schedule I hereof (the “Date of Grant”), pursuant to the Parallax Diagnostics Inc. 2010 Stock Option Plan adopted effective October 2010 (as the same may have been or hereafter be amended from time to time, the “Plan”). Terms used herein with their initial letters capitalized that are defined in the Plan shall have the meaning given them in the Plan unless otherwise defined herein or the context hereof otherwise requires. RECITALS: A.
